                       Case 5:20-cv-00328-XR Document 45 Filed 02/26/21 Page 1 of 1


 AO 120 (Rev. 08/10)

                                Mail Stop 8,                                                            REPORT ON THE
            Director of the U.S. Patent and Trademark Office                                    FILING OR DETERMINATION OF AN
                              P.O. Box 1450                                                     ACTION REGARDING A PATENT OR
                       Alexandria, VA 22313-1450                                                          TRADEMARK
                   In Compliance with 35 U.S.C.         §   290 and/or 15 U.S.C.   §   1116 you are hereby advised that a court action has been
            filed in the U.S. District Court                 Western District of Texas, San Antonio Division                          on the following
       j    Trademarks or          0 Patents.   (   0   the patent action involves 35 u.s.c.      §   292.):

DOCKET NO.                           I   DATE FILED                       U.S. DIST1UCT COURT
           5:20-cv-328               I
                                                3/16/2020                                Western District of Texas, San Antonio Division
PLAINTIFF                                                                              DEFENDANT
 JACK IN THE BOX, INC., ET.AL.                                                          SAN-TEX RESTAURANTS, INC., ET.AL.



       PATENT OR                            DATE OF PATENT
     TRADEMARK NO.                                                                              HOLDER OF PATENT OR TRADEMARK
                                            OR TRADEMARK
 1



 2

 3


 4

 5



                                    In the aboveentitled case, the following patent(s)! trademark(s) have been included:
DATE INCLUDED                            INCLUDED BY
                                                               0 Amendment               0 Answer              0   Cross Bill        Other Pleading
       PATENT OR                            DATE OF PATENT
     TRADEMARK NO.                                                                              HOLDER OF PATENT OR TRADEMARK
                                             OR TRADEMARK
 1



 2

 3


 4


 5



                       In the   aboveentitled case, the following decision has been rendered orjudgement issued:
DECISION/JUDGEMENT

 STIPULATION OF DISMISSAL WITH PREJUDICE (COPY ATTACHED)




ICLERK                                                            I   (BYUt11'S
 JEANNETTE J. CLACK                                                                                                              rTE       2/26/2021

Copy 1Upon initiation of action, mail this copy to Director Copy 3Upon termination of action, mail this copy to Director
Copy 2Upon filing document adding patent(s), mail this copy to Director Copy 4Case file copy
